                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                       Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.


                       ORDER GRANTING ATTORNEY’S FEES

       THIS MATTER is before the Court on Defendants’ Notice of Filing Affidavit in

Support of Attorney’s Fees. Doc. 138. On June 4, 2019, the Court issued an order

denying Plaintiff’s Motion for Sanctions (doc. 118) and awarding Defendants their

attorney’s fees and costs incurred in preparing a response. See doc. 137. Defendants

timely filed their affidavit detailing the fees and costs expended, doc. 138, and Plaintiff

made no objection to the amount claimed within the ten‐day window set by the Court,

see doc. 137 at 8.

       IT IS THEREFORE ORDERED that, no later than 14 days from the entry of this

order, Plaintiff shall pay Defendants $1,067.96 pursuant to Fed. R. Civ. P. 11(c)(2) and

doc. 137.



                                                  _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE
